UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K/A (Amendment No. 1) CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): October 22, 2014 (November 11, 2013) OMNICOMM SYSTEMS, INC. (Exact Name of Registrant as Specified in its Charter) Delaware (State or Other Jurisdiction of Incorporation) 000-25203 11-3349762 (Commission File Number) (IRS Employer Identification No.) 2101 W. Commercial Blvd. Suite 3500, Ft. Lauderdale, FL (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (954)473-1254 Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General Instruction A.2 below): ☐ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Explanatory Note This Current Report on Form 8-K/A is being filed to amend the Current Report on Form 8-K (the “Initial 8-K”) filed on August 14, 2014 by OmniComm Systems, Inc. (the “Company”) to include financial information referred to in Item 9.01(a) and (b) below relating to the Company’s acquisition of Promasys B.V., a Netherlandscompany ("Promasys"). The Company hereby amends Item 9.01 of the Initial 8-K to include financial information and pro forma financial information required by Item 9.01(a) and Item 9.01(b) of Form 8-K. Item 9.01 Financial Statements and Exhibits. (a) Financial Statements of Businesses Acquired. The historical unaudited financial statements of Promasys B.V. at September 30, 2013 and for the nine months ended September 30, 2013 and 2012 is attached as Exhibit 99.1 to this Current Report on Form 8-K/A. (b) Pro Forma Financial Information The unaudited pro forma condensed consolidated combined financial information of the Company at September 30, 2013 and for the nine months ended September 30, 2013 and the year ended December 31, 2012 reflecting the acquisition of Promasys B.V. is attached as Exhibit 99.2 to this Current Report on Form 8-K/A. (d) Exhibits. Exhibit Number Description 99.1 Unaudited Financial Statements of Promasys B.V. at September 30, 2013 and for the nine months ended September 30, 2013 and 2012. 99.2 Unaudited Pro Forma Condensed Consolidated Combined Financial Information at September 30, 2013 and for the nine months ended September 30, 2013 and the year ended December 31, 2012. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. OmniComm Systems, Inc. Date: October 22, 2014 By: /s/Thomas E. Vickers Thomas E. Vickers Chief Accounting and Financial Officer
